Exhibit 10.2

Loan Agreement Summary

 

1.Lender and borrower:

 

Borrower:Weifang Lakeland Safety Products Co., Ltd. (“WF”)

Lender:Weifang Rural Credit Cooperative Bank (“WRCCB”)

 

2.The borrowing amounts limit: RMB 8 million, WF can select the borrowing
amounts within RMB 8 million (approximately USD $1,300,000).

 

3.Borrowing method: Trading financial, WF mortgaged inventory valued RMB
18,291,748 to the bank. The bank hired a professional firm to supervise WF’s
inventory flow, which WF will pay at a yearly rate of RMB 46,000.

 

4.Interests: Interest based on 120% of the benchmark rate. The annum interest
rate is 6.42%. Monthly interest is RMB 42,800 which will be paid monthly.

 

5.Borrowing period: up to six months. The longest borrowing period is six months
beginning March 25, 2015 and ending September 21, 2015.

 

 

 

 

 



 

